Citation Nr: 0210341	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967.

He also served periods of active duty for training (ACDUTRA), 
and served in the Untied States Army National Guard and the 
United States Army Reserves between February 1979 and 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating determination of 
the Reno Department of Veterans Affairs (VA) Regional Office 
(RO).  

As to the issue of entitlement to service connection for 
hypertension, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The probative, competent evidence of record shows that the 
veteran's current hearing loss cannot satisfactorily be 
dissociated from his periods of ACDUTRA.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
bilateral hearing loss was incurred during ACDUTRA.  
38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  

The Board concludes the discussions in the June 1997 and 
August 2000 rating determinations, the June 1997 SOC, and the 
September 1997 and February 2002 SSOCs, informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  Moreover, the RO in its February 2002 SSOC, 
informed the veteran of the laws and regulations enacted 
under the VCAA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The Board also remanded this matter 
for additional development in June 1998, with said 
development being accomplished.  The veteran also appeared 
before a hearing officer in August 1997.  VA has met all VCAA 
duties.

In this case, however, as the Board has determined that a 
full grant of benefits on appeal is appropriate for the issue 
decided herein, any omissions in the duty to assist are 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Board notes that there are no service medical records 
available for the veteran's period of military service from 
July 1964 to June 1967.  Thus, collateral records assume an 
even greater importance that might otherwise be the case were 
the service medical records available.  

Moreover, since the service medical records are missing, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 2 Vet. App. 365, 367 
(1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The CAVC, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the CAVC's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

Records obtained from the Army National Guard demonstrate 
that the veteran had ACDUTRA for the following time periods:  
August 11, 1979, to August 25, 1979; August 8, 1980, to 
August 23, 1980; July 28, 1981; September 10, 1981, to 
September 12, 1981; November 23, 1981; January 23, 1982, to 
January 24, 1982; August 14, 1982, to August 18, 1982; 
September 13, 1982, to September 17, 1982; August 13, 1983, 
to August 27, 1983; April 14, 1984; August 10, 1984, to 
August 24, 1984; November 17, 1984, to November 18, 1984; 
March 13, 1985, to March 30, 1985; May 14, 1985, to May 16, 
1985; April 12, 1986, to April 26, 1986; and July 12, 1986, 
to July 26, 1986.  




A review of the Army National Guard reserve records 
demonstrates that the veteran was noted to have 15/15 
whispered voice hearing, that is, normal hearing, at the time 
of his February 1979 enlistment reserve examination.  On his 
enlistment report of medical history, the veteran checked the 
"no" box when asked if he had or had ever had hearing loss.  

At the time of a February 1983 periodic examination, decibel 
level readings of 25, 35, 25, 25, 50, and 50, in right ear, 
and 30, 35, 25, 40, 45, and 55, in the left ear, were 
reported at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
levels, respectively.  The veteran was noted to have 
bilateral hearing loss at that time.  

In an April 1983 report, a private audiologist noted that the 
veteran had had audiometric testing performed at Loring Air 
Force Base which showed that he had bilateral hearing loss.  
At the time of the examination, the veteran reported that he 
had been exposed to noise at his job for the past six years 
but indicated that he used ear protection.  The veteran was 
found to have essentially borderline normal hearing 
sensitivity through 2000 Hertz sloping to moderate high 
frequency sensorineural loss in both ears.  

Subsequent additional treatment records show continued 
findings of bilateral hearing loss.  

At the time of his August 1997 hearing, the veteran testified 
that while overseas from 1965 to 1967 he was a generator 
operator for the vehicle maintenance division of the 9th 
ordnance.  He noted that he was exposed to numerous loud 
noises at that time.  The veteran also testified that he 
started with the reserves in the Service Battery, Field 
Artillery, Fort Fairfield, Maine, in the maintenance section 
with the vehicles.  The veteran reported that he was in 
artillery for approximately six years.  He stated that he was 
around a lot of loud noises while training.  He noted that 
they did foreign duty in Canada during AK and that he took 
155s to Canada every year.  

He indicated that the military reservation in Canada was 
400,000 acres which allowed a chance to fire down range for 
12 miles.  The veteran testified that they conducted 
operations 24 hours per day seven days a week.  He reported 
that he had no ear protection at that time.  

In conjunction with the Board's June 1998 remand, the veteran 
was afforded a VA audiological examination in April 2000.  At 
the time of the examination, the veteran reported that he had 
been a vehicle maintenance man in the reserves until 1996.  
He stated that he was exposed to loud noises from the 
vehicles that he repaired.  The veteran reported noticing 
some hearing loss in the early 1980's after having been in 
Maine with a field artillery unit firing guns and howitzers 
all day and night.  He noted that he was usually within a 
quarter mile of the guns doing maintenance on the vehicles 
that he was in charge of.  The veteran stated that hearing 
tests performed in 1982 revealed a hearing loss.  

An audiological evaluation performed at the time of the 
examination revealed decibel level readings of 50, 55, 65, 
75, and 85, in the right ear, and 40, 55, 75, 85, and 90, in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

The examiner indicated that he had reviewed the C-file.  A 
diagnosis of hearing loss following exposure to noise was 
rendered at that time.  The examiner noted that he had 
reviewed the C-file and that it was his opinion that it 
appeared more likely than not that the veteran's hearing loss 
was secondary to the noise that he had described.  

An additional VA audiological performed in July 2000 also 
found the veteran to have bilateral hearing loss.  

While it can not be stated that the evidence is 
overwhelmingly in support of the veteran's claim, it is at 
least in equipoise as to whether the veteran's current 
hearing loss began during 1982 active duty for training.  
There is no evidence of a hearing loss prior to the February 
1983 reserve examination.  At that time, the veteran was 
noted to have bilateral hearing loss for VA purposes.  



At the time of his August 1997 hearing, the veteran reported 
that he was exposed to artillery noise 24 hours per day seven 
days per week during his periods of ACDUTRA while with the 
National Guard.   Finally, at the time of his April 2000 VA 
examination, the veteran reported noticing hearing loss in 
the early 1980's after having been in Maine with a field 
artillery unit firing guns and howitzers all day and night.  

He noted that he was usually within a quarter mile of the 
guns doing maintenance on the vehicles that he was in charge 
of.  The examiner indicated that he had reviewed the C-file 
and that it was his opinion that it appeared more likely than 
not that the veteran's hearing loss was secondary to the 
noise that he had described.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss; rather, the evidence is in 
approximate equipoise.  Therefore, service connection for 
bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

